OFFICE      OF THE          AlTORNEY           GENERAL          OF TEXAS

                                           AUSTIN




Hozorabls Omer Burkett, Chairman
Ccmmlttes on Federal r\clatlone
House of Repreaentativra
Austin, Tsras

Dear Ylrt




                                                                 et4




                                                                 ths ridare on
                                                                lslon




                                   0 vet0        pOw4r     0r    th4   OOV~S~~OF     is   r0abd
                                                                                     this 3tate.

             "              Ii any ball prosonto to theaGovar-
    nor     &t&.&3          ~ovoral        ftsrUS    of    4ppr3pri4tiOn         hs
    may     ob jeat    to    on4      or   mm4      or    such    item,      and  ap-
     pxov6 the other portion of the bill.                                  In suah
                                                                   373

gooorable   Ghwr Burkett,     CheIrmaa,   Pago 8



     Case he shall append to the bill, at the time of
     aigm%ng It, a statement 0r the Itwis to which he
     objects, and no itsm 60 objeoteA to shall take
     srr4ot. . . .-
          The Go~4rnorts power under the Constitutionwith
referenceto an appropriationbill is Aesaribed by l4r.ruetioe
Dibrsll, apeaking;ior the Supreme Court al Teralr,In Fulmorr
7. ~0, io4 mu. 499, 140 s, w. 408, a6 r0ibf8i
          qowhere In the Constitution 14) the author-
     Ity given the Gowrnor to apprQWb fn part aad
     dieapproveIn put a bill. The only additional
     authority to Qlrapproringthe bill In whole Ia
     that glvoa to objeot to nn ita or iten whaze
     a bill aontalaa sovera  Iteu    oi appropriatian.
     It follows eenolurivel~that where the veto power
     is ettempted to be lxeroloed to obfeot to e para-
     gra h or portion Qi'a bill other th8n UL Item
     or f tema, or to lmgwg4   qwirying    ai 'jappropria-
     tlon or direotlngthe method of it8,uses, he u-
     oeda the Oonatitutlonalauthority recrted In him,
     ~6~~:ebJ~~"~~~g~~*~~~~~;~~                    &f:z::
     tlca, or ciire0tIn(:
                       the nothod of its           we,   beotxmr
     non4rteotire.      . .    .
          ”         If o bill pas8eA by the Legislature
     cumta&*rs;~.xal 1tomal0r appr0priation,the
     Governor Is authorizedto object to 084 or more
     or rush ltem6, atidrruchItem or Itcmu 80 obfeoted
     to shall not beooaa a part oi the law, unles6
     the Legislature bo in seadon end mOh Item or
     items objeoted   to be reaonslderedand apprOY4d
     by two-thirds   of the m&mzs 0f both HouOes,
     . . .r
           Ho partfoular Sow, or method, or verbiage, Ir
:mquIreA to conrrtltute an item of appropriation. A prori-
&#&.In e+ appropriationbill whloh dael not lI& poaitfsns
or otitain speaffied Items 5ey none  the 14~4s be sulrioiant
BI an Item of appropriation. It mar oonetitute a suifioiont
appropriationalthough It doe6 not n&me a oetiain sum or a
naximllmsum. 8ational sisoult C~mgenp vs. State, 135 9. W.
 (al) 387.
Honorable    Oaar   Burkett,   Chairmen,   L’age 5



          &a Item of appropriationBhould not,.?foour~m,,be
aonfueedwith provisionsIu an appropriationbill whioh quall-
ry an appropriationor direct the ae%hod of Ite wage.
          Typloal ot the rI8er8 to vdilohyou refer In mu.?
letter IO o&4 which reada aa iollowsr
            *In addltlon to t&e muma hereInaboveappro-
       priated  out or reoelpta aocruingunder Artlole
       603R, Revi44d Olvil Statute@, lQR5, anb any amwd-
       mants thereto, thers Is hereby appropriatedfram
       said receipts, for the eniorcrement or the Oil
       and Gas Conservationand Regulation laws, inolad-
       in6 salaries, travel and other neeemrary expeamea,
       a mu8 not to 8XO4eb  0n0-ha12 ($1 or such fee8
       aoorulng each fisOa1 year over and abole the to-
       tal ltomleed appoprlatI0a for the respeatlve
       year8.*
         It Is our opinionthat  a rfder OS this time eon-
8tituteran Item of appropriation with&n the pumlew of
$eetion14 or utiole Iv or th8 Coolrtltutton of Teraa md
ia rubjeatto the veto power or the Chler Sxerutive.
                                                     Yours very trot